
	

115 S3597 IS: Protecting Child Trafficking Victim Witnesses Act
U.S. Senate
2018-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 3597
		IN THE SENATE OF THE UNITED STATES
		
			October 11, 2018
			Mr. Heller introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To strengthen protections for child trafficking victims testifying against human traffickers.
	
	
		1.Short title
 This Act may be cited as the Protecting Child Trafficking Victim Witnesses Act.
 2.Victim-centered protocolsNot later than 180 days after the date of the enactment of this Act, the Attorney General shall issue guidance directing Federal prosecutors to institute victim-centered protocols to strengthen protections for child trafficking victims testifying against human traffickers.
 3.Training for Federal prosecutorsSubsection (c)(1)(B) of the Combat Human Trafficking Act of 2015 (42 U.S.C. 14044g(c)(1)(B)) is amended— (1)by striking training on seeking restitution and inserting the following: “training on—
				
 (i)seeking restitution; (2)by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (ii)specific, victim-centered protocols to strengthen protections for child trafficking victims testifying against human traffickers, including training to minimize the need for child trafficking victim witnesses..
 4.Additional uses for victim-centered child human trafficking deterrence block grantSection 203(b)(1) of the Trafficking Victims Protection Reauthorization Act of 2005 (34 U.S.C. 20703(b)(1)) is amended— (1)in subparagraph (D), by striking and at the end;
 (2)in subparagraph (E), by adding and at the end; and (3)by adding at the end the following:
				
 (F)strengthen protections for child trafficking victims testifying against human traffickers, including training to minimize the need for child trafficking victim witnesses..
			
